         Case 3:20-cv-00806-EMC Document 29 Filed 05/21/20 Page 1 of 1




                                 OFFICE OF THE CLERK
                             UNITED STATES DISTRICT COURT
                                Northern District of California

                                         CIVIL MINUTES


 Date: May 21, 2020                   Time: 9:57-10:24=                 Judge: EDWARD M. CHEN
                                            27 Minutes

 Case No.: 20-cv-00806-EMC            Case Name: Aleisa v. Square, Inc.

Attorney for Plaintiff: Seyed Kazerounian
Attorneys for Defendant: Yana Hart, Shannon Petersen

 Deputy Clerk: Angella Meuleman                           Court Reporter: Belle Ball

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Initial Case Management Conference - held


                                            SUMMARY

Plaintiff filed a Class Action Complaint asserting individual and representative claims that
defendant violated the TCPA by sending unsolicited loyalty messages. Defendant denies
plaintiff’s claims.

ADR: Plaintiff is open to mediation. Defendant stated class settlement discussion premature.
Defendant not inclined to settle on class-wide relief absent ruling on class certification.

Parties agreed threshold issue of jurisdiction and consent should be addressed first. Defendant
currently has Motion to Dismiss for Lack of Jurisdiction and Motion to Stay to be heard on
calendar for July 2, 2020. Court moves these motions to August 20, 2020 at 1:30 PM. Reply
brief shall be due 8/6/2020. Parties will stipulate to briefing so long as reply is filed no later than
8/6/20. Parties to conduct discovery relevant to this first stage, including evidence regarding
alleged consent.

Further Case Management Conference shall also be set on 8/20/2020 alongside motions hearing.

If case not resolved by next hearing, the Court will set further dates for second stage of litigation
including ADR options.


CASE CONTINUED TO: August 20, 2020, at 1:30 PM for Further Case Management
Conference. Parties shall file a joint CMC statement at least seven days prior to the next hearing.
